Clarke, P. J.:
The respondent was admitted to practice as an attorney and counselor at law in the State of New York at the May, 1893, General Term of the Supreme Court, Second Department. He was convicted of the crime of extortion, which crime is a felony, in the Superior Court in the State of California in and for the county of Los Angeles on February 29, 1924, and was sentenced to imprisonment in the State’s Prison of the State of California at San Quentin for the term prescribed by law.
Subdivison 3 of section 88 of the Judiciary Law provides as *488follows: “Whenever any attorney and counsellor-at-law shall be convicted of a felony, there maybe presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
Section 477 of the Judiciary Law also provides as follows: ‘‘ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
A certified copy of the judgment of the conviction of the respondent for the felony aforesaid having been presented to this court and the respondent having been duly served with notice of this proceeding, and no appearance or answer having been interposed, the mandate of the statute must be observed, and he is accordingly hereby disbarred and his name stricken from the roll of attorneys.
Dowling, Finch, McAvoy and Martin, JJ., concur.
Respondent disbarred. Settle order on notice.